DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 21 October 2019. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention lacks patentable utility. Claims 14-19 discusses a computer product with computer readable storage medium and program instructions. The claims appear to lack hardware elements necessary to execute the instructions and the specifications is not clear in regard to storage medium.
Correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. hereinafter Porter Pub Number 2019/0295101 A1.
As per claim 1, Porter teaches  a computer-implemented method comprising: retrieving see par 0092, mapping engine 720 may retrieve and analyze data from 715 and various other relevant data retrieved from …), by one or more processors, an indication of a plurality of service computing systems storing corresponding information bunches, pertaining to a subject (par 0048, content library data store 303 and subject matter), that are available to a third party (see fig 1 and 7; client devices, servers and 
Claims 14 and 20 discuss a computer program product and a computer system of the method claim 1. Therefore, they are rejected under the same rationale.
As per claim 15, Porter teaches the computer program product of claim 14, wherein: the service computing systems provide corresponding social network services; the corresponding information bunches of the subject, stored to the service computing systems, are pieces of personal information of a user of the corresponding social network services; and the enriched information provides an indication of one or more activities of the user over time (see claim 2 rejection). As per claim 16, Porter teaches the computer program product of claim 15, further comprising: program instructions, stored on the one or more computer readable storage media, to create corresponding activity maps according to the information bunches, each of the activity maps comprising corresponding activity definitions indicative of corresponding activities of the user over a plurality of time slots; and wherein: the enriched information comprises one or more enriched activity maps; and the activity definition for each of the time slots in each of the enriched activity maps is determined by enriching one of the activity definitions for the time slot in the activity maps according to the activity definitions in the other activity maps (see claim 3 rejection). As per claim 17, Porter teaches the computer program product of claim 16, further comprising: program instructions, stored on the one or more computer readable storage media, to generate the activity definition for each of the time slots in each of the enriched activity maps by enriching the activity definition for the time slot in a corresponding activity map, of the activity maps, according to a compatibility of a most recent activity definition, of the activity definitions, with respect to the time slot in each of the other activity maps (see claim 4 rejection). As per claim 18, Porter teaches the computer program product of claim 16, wherein each of the activity 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454